 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8
   C-A ACQUISITION CORP. and CLOANTO                                 Civil Action No.: C19-683 RSM
 9 CORPORATION,
                                                                     EX PARTE MOTION AND ORDER TO
10                              Plaintiffs,                          EXTEND TIME FOR FILING INITIAL
                                                                     DISCLOSURES, HOLDING RULE
11            vs.                                                    26(f) CONFERENCE, AND FILE
                                                                     JOINT STATUS REPORT
12 HYPERION ENTERTAINMENT C.V.B.A.,

13                              Defendant.

14

15            Pursuant to Pursuant to LCR 7(d)(1), Plaintiffs C-A Acquisition Corp. and Cloanto

16 Corporation (jointly, “Plaintiffs”) move the Court for an order to extend for sixty (60) days the

17 following times set forth in the Court’s Order of August 9, 2019 (“August 9th Order”):

18                              Joint Status Report               9/20/2019

19                              Rule 26(f) Conference             9/6/2019

20                              Initial Disclosures               9/13/2019

21 Plaintiffs so move because Defendant Hyperion Entertainment CVBA (“Hyperion”) has declined

22 to accept service of the Summons and Complaint in this action, and service of process is being

23 made in accordance with the Hague Convention for service of foreign entities.

24            On May 8, 2019, Plaintiffs’ counsel Michael Atkins asked Robert Carlson, counsel of

25 record for Hyperion in Cloanto Corporation v. Hyperion, 18-cv-00381-RSM, whether Hyperion

26 would agree to waive service in this action. Mr. Carlson did not respond. On May 17, 2019,
     Motion to Extend Time for Filing Initial Disclosures, etc.               GORDON E. R. TROY, PC
     Case No. 2:19-cv-00683-RSM                                               5203 Shelburne Road
     Page | 1                                                                 P.O. Box 1180 Shelburne, VT 05482
                                                                              (802) 881-0640/Fax: (646) 588-1962
 1 Plaintiffs’ counsel Gordon E. R. Troy asked Sarah Elsden, also counsel of record for Hyperion in

 2 the earlier case, whether Hyperion would agree to waive service in this action. On May 22, 2019,

 3 Ms. Elsden advised Plaintiffs’ counsel that her firm was not authorized by Hyperion to do so.

 4            On July 17, 2019, Plaintiffs’ counsel sent the Amended Complaint to Plaintiffs’ counsel
 5 in Belgium for translation and service. Belgian counsel has advised that instructions for service

 6 were given to the bailiff on July 31, 2019, but as of the date of this Motion, service has not been

 7 confirmed. On August 12, 2019, Ms. Elsden advised Plaintiffs’ counsel that her firm had not

 8 been retained to represent Hyperion in this action.

 9            Consequently, no appearance has been filed by anyone on behalf of Hyperion. Plaintiffs
10 propose that the dates set forth in the August 9th Order be extended by sixty days as follows:

11            Deadline/Event                                      Current             Proposed
12            Rule 26(f) Conference                               9/6/2019            11/5/2019
13            Initial Disclosures                                 9/13/2019           11/12/2019
14            Joint Status Report                                 9/20/2019           11/19/2019
15            Plaintiffs’ request is not sought for purposes of delay, but rather due to the fact that
16 Hyperion has declined to accept service. Plaintiffs believe that service of the Summons and

17 Amended Complaint was effected on August 20, 2019, but counsel has not yet received a

18 certificate of service from the Belgian bailiff.

19

20

21

22

23

24

25

26
     Motion to Extend Time for Filing Initial Disclosures, etc.               GORDON E. R. TROY, PC
     Case No. 2:19-cv-00683-RSM                                               5203 Shelburne Road
     Page | 2                                                                 P.O. Box 1180 Shelburne, VT 05482
                                                                              (802) 881-0640/Fax: (646) 588-1962
 1            Respectfully submitted this 21st day of August 2019.
 2

 3                                                          By /s/ Gordon E. R. Troy
                                                              Gordon E. R. Troy
 4                                                            Pro Hac Vice
                                                              Gordon E. R. Troy, PC
 5                                                            5203 Shelburne Road
                                                              Shelburne, VT 05482
 6                                                            Tel. (802) 881-0640
                                                              Fax (610) 588-1962
 7                                                            gtroy@webtm.com

 8
                                                            By /s/ Michael G. Atkins
 9                                                            Michael G. Atkins, WSBA# 26026
                                                              Atkins Intellectual Property, PLLC
10                                                            113 Cherry Street #18483
                                                              Seattle, WA 98104-2205
11                                                            Tel. (206) 628-0983
                                                              mike@atkinsip.com
12
                                                                  Attorneys for Plaintiffs C-A Acquistion Corp.
13                                                                and Cloanto Corporation
14

15

16

17

18

19

20

21

22

23

24

25

26
     Motion to Extend Time for Filing Initial Disclosures, etc.                     GORDON E. R. TROY, PC
     Case No. 2:19-cv-00683-RSM                                                     5203 Shelburne Road
     Page | 3                                                                       P.O. Box 1180 Shelburne, VT 05482
                                                                                    (802) 881-0640/Fax: (646) 588-1962
 1                                                        ORDER
 2            Based on the facts set forth in Plaintiffs’ Motion to Extend Time for Filing Initial
 3
     Disclosures, Holding Rule 26(f) Conference, and File Joint Status Report (the “Motion”), the
 4
     Court finds good cause exists to extend each of the dates by sixty (60) days, as requested in the
 5
     Motion. Accordingly, the Rule 26(f) Conference shall be held by no later than 11/5/2019; Initial
 6
     Disclosures shall be due on 11/12/2019; and a Joint Status Report shall be due on 11/19/2019.
 7
              DATED this 23rd day of August 2019.
 8

 9

10
                                                           A
                                                           RICARDO S. MARTINEZ
                                                           CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14 Presented by:

15 By /s/ Gordon E. R. Troy
   Gordon E. R. Troy
16 Pro Hac Vice
   Gordon E. R. Troy, PC
17 5203 Shelburne Road
   Shelburne, VT 05482
18 Tel. (802) 881-0640
   Fax (610) 588-1962
19 gtroy@webtm.com

20 By /s/ Michael G. Atkins
   Michael G. Atkins, WSBA# 26026
21 Atkins Intellectual Property, PLLC
   113 Cherry Street #18483
22 Seattle, WA 98104-2205
   Tel. (206) 628-0983
23 mike@atkinsip.com

24 Attorneys for Plaintiffs C-A Acquistion Corp.

25 and Cloanto Corporation

26
     Motion to Extend Time for Filing Initial Disclosures, etc.             GORDON E. R. TROY, PC
     Case No. 2:19-cv-00683-RSM                                             5203 Shelburne Road
     Page | 4                                                               P.O. Box 1180 Shelburne, VT 05482
                                                                            (802) 881-0640/Fax: (646) 588-1962
